DETAILED ACTION

Allowable Subject Matter
Claim(s) 1, 2, 4, and 9 - 16 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Lee (US 2013/0089144), teaches an image decoding method performed by a decoding apparatus, the method comprising: obtaining intra prediction mode information on a current block, wherein the intra prediction mode information includes subgroup information and remaining intra prediction mode information; rearranging remaining intra prediction modes based on a lookup table; deriving a plurality of subgroups for the rearranged remaining intra prediction modes; deriving a subgroup for the current block based on the subgroup information; decoding the remaining intra prediction mode information based on a binarization method for the subgroup; deriving an intra prediction mode indicated by the decoded remaining intra prediction mode information among intra prediction modes included in the subgroup as an intra prediction mode for the current block; and generating a prediction sample for the current block based on the intra prediction mode.  However, closest prior art does not teach wherein rearranging of the remaining intra prediction modes based on the lookup table includes: obtaining an index indicating one of a plurality of lookup tables, and deriving the lookup table based on the index.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487